UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 8, 2016 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Acorda Therapeutics, Inc. (the “Company”) is reporting an update on its program to develop CVT-427 as an acute treatment for migraine using its ARCUS inhaled delivery technology.In December 2015, the Company initiated and completed a Phase 1 safety/tolerability and pharmacokinetic study for CVT-427. Based on initial study analyses, the Company is planning to advance the development program and is designing protocols for the next studies. Following the full analysis of the Phase 1 study, the Company intends to meet with the U.S. Food and Drug Administration to review program data and next steps.The Company will present data from the Phase 1 trial in a peer-reviewed forum. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics, Inc. March 8, 2016 By: /s/ Michael Rogers Name: Michael Rogers Title: Chief Financial Officer
